FILE COPY




                               In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                Nos. 02-20-00105-CR
                                  02-20-00106-CR
                                  02-20-00107-CR
                                  02-20-00108-CR
                                  02-20-00109-CR
                                  02-20-00110-CR
                                  02-20-00111-CR
                                  02-20-00112-CR
                                  02-20-00113-CR

                       DEBRA ELISE TURNER, Appellant

                                          V.

                              THE STATE OF TEXAS



                  On Appeal from Criminal District Court No. 4
                             Tarrant County, Texas
     Trial Court Nos. 1591031D, 1591138D, 1591644D, 1593646D, 1593648D,
                   1594387D, 1595243D, 1596387D, 1615817D

                                      ORDER

      Appellant’s attorney has filed in this court a motion to withdraw as appellant’s

court-appointed attorney in the above entitled and numbered causes. Appellant’s

attorney has also filed a brief in support of that motion. Appellant, after having been
                                                                               FILE COPY




notified of this fact, now requests to examine the record for the purpose of preparing

a pro se response to the Anders brief.

       The trial court clerk is ordered to make both the clerk’s record and reporter’s

record available to appellant by Thursday, March 11, 2021. The trial court clerk shall

also provide written notification to the court of appeals by Thursday, March 11,

2021, that the clerk’s record and reporter’s record have been made available to

appellant. After appellant has been provided access to the appellate record, this court

will then set a due date for appellant’s pro se response to be filed.

       We direct the clerk of this court to send a notice of this order to the appellant,

the attorneys of record, the trial court judge, the trial court clerk, and the court

reporter.

       Dated February 25, 2021.


                                                        Per Curiam




                                            2